Joseph H. Mizrahi Attorney

AC h : 300 Cadtnan Plaza W, 12th Fleor nay
@) en Brooklyn, NY 11201 es
M) P: 929-575-4175 | F:929-575-4195

# Mizrahi. LLP ~E:joseph@emi legal | W: crm legal

4

Ae

   

  

 

JAN 2 1 2000- |
January 20, 2020
VIA ECF
VIA ECE ORDERED: Gs) \f.
Honorable Judge Nathan SO an al hed
United States District Court A \\\ \ \
Southern District of New York
oe OMe JYNATHAN
40 Centre Street a STATES DISTRICT JUDGE

New York, NY 10007
Re: Diaz v. Govberg, LLC; Case No: 1:19-cv-07851-AJN
To the Honorable Judge Nathan,
I represent Plaintiff Edwin Diaz (hereinafter “Plaintiff’) in the above-referenced matter.

The initial conference for this matter is set for Wednesday, January 23, 2020 at 12:45 p.m.
However, Plaintiff's Counsel will be away that week and will not be able to attend the
conference.

At this time Counsel for the Plaintiff requests on consent that the January 23rd Conference
be adjourned to a date most convenient to the Court.

Thank you for your time and consideration of the above request.

Respectfully submitted,

 

a & HK, Mi ay fi
The initial pretrial conference scheduled for January vosen , TO Niceahi, Esq

23, 2020 is hereby adjourned to January 30, 2020 at
12:45 p.m. A proposed case management plan and
joint letter are due no later than seyen days before
the conference. See Dkt. No. 10.

SO ORDERED.

 

 

 

Raper enn ei tm a tn each ah

 
